ORDER

PER CURIAM.
Mona Kaufman-Campbell appeals from an order of the Circuit Court of Boone County denying her Motion to Modify Decree of Dissolution, thereby denying her permission to remove her daughter from Missouri to Louisiana and transferring primary physical custody of the child to the child’s father, Anthony Kaufman. Perceiving no jurisprudential value in a published opinion, we enter this summary order. However, the parties have been provided with a memorandum opinion explaining our decision.
Judgment affirmed. Rule 84.16(b).